The plaintiffs petition for certification to appeal from the Appellate Court, 173 Conn.App. 321, 164 A.3d 36 (2017), is granted, limited to the following question:"Did the Appellate Court properly conclude that the plaintiff failed to prove that the trial court committed harmful error when it precluded the plaintiffs fact witness, Rick Cianfaglione, from testifying as to his observations and perceptions, not permitting the plaintiffs counsel to make an offer of proof, and disregarding Ciafaglione's deposition transcript?"McDONALD and D'AURIA, Js., did not participate in the consideration of or decision on this petition.